--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version
 

--------------------------------------------------------------------------------

COLLATERAL AGREEMENT
 
dated as of November 18, 2015
 
by and among
 
STAMPS.COM INC.,
and certain of its Subsidiaries,
 
as Grantors,
 
in favor of
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
DEFINED TERMS
1
     
Section 1.1
Terms Defined in the Uniform Commercial Code
1
Section 1.2
Definitions
2
Section 1.3
Other Definitional Provisions
5
     
ARTICLE II
SECURITY INTEREST
5
     
Section 2.1
Grant of Security Interest
5
Section 2.2
Partnership/LLC Interests
8
Section 2.3
Grantors Remain Liable
8
Section 2.4
Security Interest Absolute
9
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES
10
     
Section 3.1
Organization; Power; Qualification
10
Section 3.2
Authorization of Agreement; Compliance with Laws; Non Contravention
10
Section 3.3
Governmental Approvals
11
Section 3.4
Perfected First Priority Liens
11
Section 3.5
Title, No Other Liens; Conduct of Business
11
Section 3.6
State of Organization; Location of Inventory, Equipment and Fixtures; other
Information
11
Section 3.7
Accounts; Receivables
12
Section 3.8
Chattel Paper
12
Section 3.9
Commercial Tort Claims
12
Section 3.10
Deposit Accounts and Securities Accounts
12
Section 3.11
Intellectual Property
12
Section 3.12
Inventory
13
Section 3.13
Investment Property; Partnership/LLC Interests
13
Section 3.14
Instruments
13
Section 3.15
Government Contracts
13
Section 3.16
Various Asset Types
13
     
ARTICLE IV
COVENANTS
14
     
Section 4.1
Maintenance of Perfected Security Interest; Further Information
14
Section 4.2
Maintenance of Insurance
14
Section 4.3
Changes in Locations; Changes in Name or Structure
14
Section 4.4
Required Notifications
15
Section 4.5
Delivery Covenants
15
Section 4.6
Control Covenants; Covenants as to Third Parties
15
Section 4.7
Filing Covenants
16
Section 4.8
Accounts
16
Section 4.9
Intellectual Property
17
Section 4.10
Investment Property; Partnership/LLC Interests
18
Section 4.11
Equipment
18
Section 4.12
Vehicles
18
Section 4.13
Government Contracts
18
Section 4.14
Further Assurances
18

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

    Page      
ARTICLE V
REMEDIAL PROVISIONS
19
     
Section 5.1
General Remedies
19
Section 5.2
Specific Remedies
19
Section 5.3
Registration Rights
21
Section 5.4
Application of Proceeds
22
Section 5.5
Waiver, Deficiency
22
     
ARTICLE VI
THE ADMINISTRATIVE AGENT
22
     
Section 6.1
Appointment of Administrative Agent as Attorney-In-Fact
22
Section 6.2
Duty of Administrative Agent
24
Section 6.3
Authority of Administrative Agent
24
     
ARTICLE VII
MISCELLANEOUS
25
     
Section 7.1
Notices
25
Section 7.2
Amendments, Waivers and Consents
25
Section 7.3
Expenses, Indemnification, Waiver of Consequential Damages, etc
25
Section 7.4
Right of Setoff
25
Section 7.5
Governing Law; Jurisdiction; Venue; Service of Process
26
Section 7.6
Waiver of Jury Trial
26
Section 7.7
Injunctive Relief
27
Section 7.8
No Waiver By Course of Conduct; Cumulative Remedies
27
Section 7.9
Successors and Assigns
27
Section 7.10
Survival of Indemnities
27
Section 7.11
Severability of Provisions
27
Section 7.12
Counterparts
27
Section 7.13
Integration
28
Section 7.14
Advice of Counsel; No Strict Construction
28
Section 7.15
Acknowledgements
28
Section 7.16
Releases
28
Section 7.17
Additional Grantors
29
Section 7.18
All Powers Coupled With Interest
29
Section 7.19
Secured Parties
29

 
ii

--------------------------------------------------------------------------------

SCHEDULES:          
Schedule 2.1
Closing Date Jointly Owned Intellectual Property
 
Schedule 3.6
Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations
 
Schedule 3.9
Commercial Tort Claims
 
Schedule 3.10
Deposit Accounts and Securities Accounts
 
Schedule 3.11
Intellectual Property
 
Schedule 3.13
Investment Property and Partnership/LLC Interests
 
Schedule 3.14
Instruments
 
Schedule 3.15
Government Contracts
 

 
iii

--------------------------------------------------------------------------------

This COLLATERAL AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of November 18, 2015, by
and among STAMPS.COM INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower as identified on the signature pages hereto and any
Additional Grantor (as defined below) who may become party to this Agreement
(such Subsidiaries and Additional Grantors, collectively with the Borrower, the
“Grantors”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties.
 
STATEMENT OF PURPOSE
 
Pursuant to the Credit Agreement dated as of the date hereof by and among the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein.
 
Pursuant to the terms of the Guaranty Agreement of even date herewith, the
Borrower and certain Subsidiaries of the Borrower who are parties hereto have
guaranteed the payment and performance of the Secured Obligations.
 
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the benefit of the Secured Parties.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:
 
ARTICLE I
 DEFINED TERMS
 
SECTION 1.1  Terms Defined in the Uniform Commercial Code.
 
(a)          The following terms when used in this Agreement shall have the
meanings assigned to them in the UCC as in effect from time to time: 
“Accession”, “Account”, “Account Debtor”, “As-Extracted Collateral”,
“Authenticate”, “Certificated Security”, “Chattel Paper”; “Commercial Tort
Claim”, “Consumer Goods”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Farm Products”, “Fixtures”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Company Security”, “Investment Property”,
“Letter-of-Credit Rights”, “Manufactured Home”, “Proceeds”, “Record”,
“Registered Organization”, “Securities Account”, “Securities Intermediary”,
“Security”, “Supporting Obligation”, “Tangible Chattel Paper”, “Transmitting
Utility” and “Uncertificated Security”.
 
(b)         Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.
 
(c)          If any term used herein has a meaning assigned to it in the UCC and
such term is defined in Article 9 of the UCC differently than how such term is
defined in another Article of the UCC such term shall have the meaning assigned
thereto in Article 9 of the UCC.
 

--------------------------------------------------------------------------------

SECTION 1.2    Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:
 
“Additional Grantor” means each Subsidiary of the Borrower that hereafter
becomes a Grantor pursuant to Section 7.17, (as required pursuant to Section
8.14(a) of the Credit Agreement).
 
“Administrative Agent” has the meaning assigned thereto in the Preamble to this
Agreement.
 
“Agreement” has the meaning assigned thereto in the Preamble to this Agreement.
 
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15 and 31 U.S.C. Section 3727), including all regulations promulgated
thereunder or any similar or analogous laws.
 
“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.
 
“Collateral” has the meaning assigned thereto in Section 2.1.
 
“Collateral Account” has the meaning assigned thereto in Section 5.2(b)(iii).
 
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
 
“Controlled Depositary” has the meaning assigned thereto in Section 4.6.
 
“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.
 
“Copyright License” means any agreement now or hereafter in existence naming any
Grantor as licensor or licensee, including, without limitation, those listed in
Schedule 3.11, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
 
“Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrights, copyright registrations and copyright applications anywhere in the
world, including, without limitation, those listed on Schedule 3.11 hereto, (b)
all reissues, extensions, continuations (in whole or in part) and renewals of
any of the foregoing, (c) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present and future infringements of any of the foregoing, (d) the right to sue
for past, present and future infringements of any of the foregoing and (e) all
rights corresponding to any of the foregoing throughout the world.
 
“Credit Agreement” has the meaning assigned thereto in the Statement of Purpose
to this Agreement.
 
“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.
 
“Excess Collateral” has the meaning assigned thereto in Section 4.6.
 
“Excluded Property” has the meaning assigned thereto in Section 2.1.
 
2

--------------------------------------------------------------------------------

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor,
including, without limitation, any contracts between Grantor and the United
States Postal Service.
 
“Grantors” has the meaning assigned thereto in the Preamble of this Agreement.
 
“Intellectual Property” means, collectively, all of the following of any
Grantor: (a)  all systems software and applications software, all documentation
for such software, including, without limitation, user manuals, flowcharts,
functional specifications, operations manuals, and all formulas, processes,
ideas and know-how embodied in any of the foregoing, (b) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, (c) Patents and Patent Licenses, Copyrights and
Copyright Licenses, Trademarks and Trademark Licenses, and (d) other licenses to
use any of the items described in the foregoing clauses (a), (b), and (c).
 
“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
 
“Partnership/LLC Agreement” has the meaning assigned thereto in Section 2.2.
 
“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership interest, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement,
membership agreement, limited liability company agreement or operating
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
 
“Patent License” means any agreement now or hereafter in existence providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 3.11.
 
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, all inventions and patent applications anywhere in the world,
including, without limitation, those listed on Schedule 3.11, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.  For the avoidance
of doubt, the definition of “Patents” shall exclude any invalidated Patents so
long as such Patents remain fully invalidated and are not reinstated.
 
3

--------------------------------------------------------------------------------

“Related Patents” for each identified patent or patent application means: (a)
all continuations, continuations-in-part and divisional, reissue, reexamination
and priority patents and patent applications (including all continuations,
continuations-in-part and divisional, reissue, reexamination of such priority
patents and patent applications), patents of addition and utility models; and
(b) all foreign counterpart or parallel patents and patent applications,
including those that would have been counterparts if timely filed, of all of the
foregoing patents, patent applications and utility models, in each case (a) and
(b) solely to the extent they have the same joint ownership as the identified
patent or patent application.
 
“Restricted Securities Collateral” has the meaning assigned thereto in Section
5.3.
 
“Securities Act” means the Securities Act of 1933, including all regulations
promulgated thereunder.
 
“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Secured Obligations pursuant to the provisions of any
Loan Document.
 
“Specified Deposit Account” means, collectively, (a) Deposit Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees and (b) so long as no Default or Event of
Default has occurred and is continuing, Deposit Accounts with amounts on deposit
that, when aggregated with the amounts on deposit in all other Deposit Accounts
for which control agreements have not been obtained (other than those specified
in clause (a)), do not exceed $250,000 at any time.
 
“Specified Investment Property” means, collectively, (a) Securities Accounts
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees and (b) so long as no Default or Event of
Default has occurred and is continuing, Securities Accounts with amounts or
investments on deposit that, when aggregated with the amounts on deposit in all
other Securities Accounts for which control agreements have not been obtained
(other than those specified in clause (a)), do not exceed $250,000 at any time.
 
“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.11.
 
“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.11, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for the purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
4

--------------------------------------------------------------------------------

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under any
Applicable Law and which cannot be perfected under such Applicable Law unless
the applicable security interest is noted on the face of the applicable
certificate of title, and all tires and all other appurtenances to any of the
foregoing.  For the avoidance of doubt, the term Vehicle shall exclude Vessels.
 
“Vessel” means any watercraft or artificial contrivance used, or capable of
being used, as a means of transportation on water (including any “documented
vessel” as defined in 46 U.S.C. Section 106) or similar asset that is covered by
a certificate of title under any Applicable Law and which cannot be perfected
solely by a financing statement filed pursuant to the UCC and is not a Vehicle.
 
SECTION 1.3    Other Definitional Provisions.
 
(a)          Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement.
 
(b)          The terms of Sections 1.2, 1.6, 1.7 and 12.14 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein;
provided that references therein to “Agreement” shall mean this Agreement.
 
(c)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
 
ARTICLE II 
SECURITY INTEREST
 
SECTION 2.1   Grant of Security Interest.  Each Grantor hereby grants and
pledges to the Administrative Agent, for the benefit of itself and the other
Secured Parties, a continuing security interest in, all of such Grantor’s right,
title and interest in the following property and such Grantor’s power to
transfer rights in such property, whether now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, or the power to transfer rights
therein, and wherever located or deemed located (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:
 
(a)          all Accounts;
 
(b)          all cash and currency;
 
(c)          all Chattel Paper;
 
(d)          all Commercial Tort Claims identified on Schedule 3.9;
 
(e)          all Deposit Accounts;
 
(f)           all Documents;
 
(g)          all Equipment;
 
5

--------------------------------------------------------------------------------

(h)          all Fixtures;
 
(i)            all General Intangibles;
 
(j)            all Instruments;
 
(k)          all Intellectual Property;
 
(l)           all Inventory;
 
(m)         all Investment Property;
 
(n)          all Letter-of-Credit Rights;
 
(o)          all Vehicles;
 
(p)          all other Goods not otherwise described above;
 
(q)          all books and records pertaining to the Collateral; and
 
(r)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations given by any Person with respect
to any of the foregoing;
 
provided that the Security Interests shall not extend to, and the term
“Collateral” shall not include any of the following (collectively, the “Excluded
Property”):
 
(i)           any Security Interest on any Equity Interests or other ownership
interests issued by any First Tier Foreign Subsidiary that is entitled to vote
in the election of the board of directors (or equivalent governing body) of such
Foreign Subsidiary in excess of sixty-five percent (65%) of all issued and
outstanding shares of all classes of such Equity Interests or other ownership
interests of such Foreign Subsidiary, unless the pledge of a greater percentage
of such Equity Interests or other ownership interest would not, at the
applicable time of determination, result in a material adverse federal income
tax consequence to the Borrower (it being understood that this clause (i) shall
not limit the Security Interest on any Equity Interests or other ownership
interests issued by such Foreign Subsidiary that is not entitled to vote in the
election of the board of directors (or equivalent governing body) of such
Foreign Subsidiary);
 
(ii)          any obligation or property of any kind due from, owed by or
belonging to any Sanctioned Person;
 
(iii)         any asset for which the granting of a security interest would be
prohibited by an enforceable provision of Applicable Law;
 
6

--------------------------------------------------------------------------------

(iv)         any lease, instrument, contract or agreement of or with any Grantor
to the extent that the granting of a security interest therein would, under the
express terms of such lease, instrument, contract or agreement, (A) be
prohibited or restricted or (B) result in a breach of the terms of, constitute a
default under or result in a termination of any such lease, instrument, contract
or agreement governing such right, unless (x) such prohibition or restriction is
not enforceable or is otherwise ineffective under Applicable Law (including the
UCC), (y) with respect to any Government Contract, such prohibition is
conditioned solely upon compliance with the Assignment of Claims Act (or
analogous state Applicable Law) or (z) consent to such security interest has
been obtained from any applicable third party; provided that (1) this clause
(iv) shall not affect, limit, restrict or impair the grant by any Grantor of a
Security Interest in any corresponding Account or any corresponding money or
other amounts due and payable to any Grantor or to become due and payable to any
Grantor under any such lease, instrument, contract or agreement unless such
security interest in such corresponding Account, money or other amount due and
payable is also specifically prohibited or restricted by the terms of such
lease, instrument, contract or other agreement or such security interest in such
corresponding Account, money or other amount due and payable would expressly
constitute a default under or would expressly grant a party a termination right
under any such lease, instrument, contract or agreement governing such right
unless, in each case, (x) such prohibition is not enforceable or is otherwise
ineffective under Applicable Law (including the UCC), (y) with respect to any
Account arising from a Government Contract, such prohibition is conditioned
solely upon compliance with the Assignment of Claims Act (or analogous state
Applicable Law) or (z) consent to such security interest has been obtained from
any applicable third party; and (2) the Security Interests granted herein shall
immediately and automatically attach to and the term “Collateral” shall
immediately and automatically include the rights under any such lease,
instrument, contract or agreement and in any corresponding Account, money, or
other amounts due and payable to any Grantor at such time as such prohibition,
restriction, event of default or termination right terminates or is waived or
consent to such security interest has been obtained from any applicable third
party;
 
(v)          any assets of any Grantor financed by purchase money Indebtedness
or Capital Leases permitted pursuant to Section 9.1(d) of the Credit Agreement,
but only to the extent that the documentation governing such Indebtedness (or
any Permitted Lien securing such Indebtedness) validly prohibits, pursuant to a
contractual requirement permitted by Section 9.10 of the Credit Agreement, the
creation by such Grantor of a security interest or Lien thereon or requires the
consent of any Person, other than a Grantor and its Affiliates, as a condition
to the creation of any other security interest or Lien on such property or if
such contract or other agreement would be breached or give any party (other than
a Grantor or an Affiliate of a Grantor) the right to terminate it as a result of
creation of such security interest or Lien;
 
(vi)         any United States federal “intent to use” trademark applications to
the extent that, and solely during the period that, the grant of a security
interest therein would impair the validity or enforceability or render void or
result in the cancellation of, any registration issued as a result of such
“intent to use” trademark application under Applicable Law; provided that upon
the submission and acceptance by the United States Patent and Trademark Office
of an amendment to allege or a verified statement of use pursuant to 15 U.S.C.
Section 1060, such “intent to use” trademark application shall constitute
Collateral;
 
(vii)       any asset for which the Administrative Agent and the Borrower agree
in writing that the cost of obtaining a security interest in such asset is
excessive in relation to the value of afforded to the Secured Parties by
obtaining a security interest in such asset;
 
(viii)      Vehicles or other assets that are subject to certificate of title,
except to the extent perfection of a security interest therein may be
accomplished by filing of a financing statement;
 
(ix)         those certain patents and patent applications identified on
Schedule 2.1 hereto so long as such patents and patent applications are jointly
owned with the third parties identified on such Schedule, and all Related
Patents (the “Closing Date Jointly Owned Intellectual Property”); and
 
7

--------------------------------------------------------------------------------

(x)           any registered Intellectual Property jointly owned by a Grantor
and a third party (“Jointly Owned Intellectual Property”) acquired after the
Closing Date in connection with a Permitted Acquisition or other Acquisition
permitted by the Credit Agreement so long as such Jointly Owned Intellectual
Property remains jointly owned, except to the extent there exists a written
agreement between the Grantor and such third party authorizing Grantor to grant
or pledge a security interest in all or a part of Grantor’s right, title or
interest in such Jointly Owned Intellectual Property or such Jointly Owned
Intellectual Property at any time becomes owned solely by such Grantor; provided
that to the extent no such authority exists, Grantor shall use its best efforts
to obtain from such third party its consent to allow Grantor the right to grant
or pledge a security interest to Administrative Agent, for the benefit of itself
and the other Secured Parties, in all or part of Grantor’s right, title or
interest in such Jointly Owned Intellectual Property.  To the extent Grantor is
unable to grant or pledge a security interest in all or a part of Grantor’s
right, title or interest in any Jointly Owned Intellectual Property, such
Intellectual Property shall be referred to herein as “Excluded Jointly Owned
Intellectual Property”.
 
Notwithstanding the foregoing, the Excluded Property shall not include the
Proceeds, products, substitutions or replacements of any Excluded Property
(except to the extent that such Proceeds, products, substitutions or
replacements shall themselves constitute Excluded Property).  In addition, to
the extent that any assets or property constitute Excluded Property due to the
failure of a Grantor to obtain consent to the Security Interest in such asset or
property, such Grantor shall use its commercially reasonable efforts to obtain
such consent, and, upon obtaining such consent, such asset or property shall
cease to be Excluded Property and shall be included in the Collateral. In the
event that any Excluded Property ceases to constitute Excluded Property, then
immediately upon such property ceasing to constitute Excluded Property for any
reason, such property shall be deemed at all times from and after the date
hereof to constitute Collateral without any further action hereunder.
 
Notwithstanding the foregoing, (i) the payment and performance of the Secured
Obligations shall not be secured by any Hedge Agreement between any Grantor and
any Secured Party and (ii) this Agreement shall not to be construed as an
assignment of any Intellectual Property.
 
SECTION 2.2      Partnership/LLC Interests.  Subject to Section 7.16 and Section
5.2(c), each limited liability company agreement, operating agreement,
membership agreement, partnership agreement or similar agreement relating to any
Partnership/LLC Interests included in the Collateral (a “Partnership/LLC
Agreement”) shall be amended in a manner satisfactory to the Administrative
Agent to the extent necessary to permit each member, manager and partner that is
a Grantor to pledge all of the Partnership/LLC Interests in which such Grantor
has rights to, and grant and collaterally assign to, the Secured Parties a lien
and security interest in its Partnership/LLC Interests in which such Grantor has
rights without any further consent, approval or action by any other party,
including, without limitation, any other party to any Partnership/LLC Agreement
or otherwise, with the effect that, upon the occurrence and during the
continuance of an Event of Default, the Secured Parties or their respective
designees shall have the right (but not the obligation) to be substituted for
the applicable Grantor as a member, manager or partner under the applicable
Partnership/LLC Agreement and the Secured Parties shall have all rights, powers
and benefits of such Grantor as a member, manager or partner, as applicable,
under such Partnership/LLC Agreement (which for the avoidance of doubt, such
rights, powers and benefits of a substituted member shall include all voting and
other rights and not merely the rights of an economic interest holder).
 
SECTION 2.3      Grantors Remain Liable.  Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed, (b)
the exercise by the Administrative Agent or any other Secured Party of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
the Administrative Agent and each other Secured Party shall not have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, and shall not be obligated to perform
any of the obligations or duties of any Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder, and (d) neither
the Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.
 
8

--------------------------------------------------------------------------------

SECTION 2.4      Security Interest Absolute.
 
(a)          All rights of the Administrative Agent and the other Secured
Parties and the Liens and Security Interests hereunder, and all of the Secured
Obligations of the Grantors hereunder, shall be absolute and unconditional,
irrespective of, and unaffected by:
 
(i)           the genuineness, legality, validity, regularity, enforceability or
any future amendment or modification of, or change in, or supplement to, the
Credit Agreement, any other Loan Document, any Hedge Agreement, any Cash
Management Agreement or any other agreement, document or instrument to which the
Borrower, any Subsidiary Guarantor or any of their respective Subsidiaries or
Affiliates is or may become a party (including any increase in the Secured
Obligations resulting from any extension of additional credit or otherwise);
 
(ii)          any extension or waiver of the time for performance by any Grantor
or any other Person of, or compliance with, any term, covenant or agreement on
its part to be performed or observed under a Loan Document, a Cash Management
Agreement or a Hedge Agreement, or waiver of such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
 
(iii)          the taking and holding of security or collateral for the payment
of the Secured Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Grantor or any other guarantor to the
Administrative Agent or the other Secured Parties;
 
(iv)         the release of anyone who may be liable in any manner for the
payment of any amounts owed by any Grantor to the Administrative Agent or any
other Secured Party;
 
(v)          any action under or in respect of the Credit Agreement, any other
Loan Document, any Cash Management Agreement or any Hedge Agreement in the
exercise of any remedy, power or privilege contained therein or available to any
of them at law, in equity or otherwise, or waiver or refraining from exercising
any such remedies, powers or privileges (including any manner of sale,
disposition or any application of any sums by whomever paid or however realized
to any Secured Obligations owing by any Grantor to the Administrative Agent or
any other Secured Party in such manner as the Administrative Agent or any other
Secured Party shall determine in its reasonable discretion);
 
(vi)         the absence of any action to enforce this Agreement, any other Loan
Document, any Cash Management Agreement or Hedge Agreement or the waiver or
consent by the Administrative Agent or any other Secured Party with respect to
any of the provisions of this Agreement, the Credit Agreement, any other Loan
Document, any Cash Management Agreement or Hedge Agreement;
 
(vii)        the existence, value or condition of, or failure to perfect its
Lien against, any Collateral or any other security for or guaranty of the
Secured Obligations or any action, or the absence of any action, by the
Administrative Agent or any other Secured Party in respect of such security or
guaranty (including, without limitation, the release of any such security or
guaranty); and
 
9

--------------------------------------------------------------------------------

(viii)       any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
 
(b)          Each Grantor represents, warrants and agrees that the Secured
Obligations and its obligations under this Agreement and the other Loan
Documents to which it is a party are not and shall not be subject to any
counterclaims, offsets or defenses of any kind (other than the defense of
payment or performance) against the Administrative Agent, the other Secured
Parties or any other Grantor whether now existing or which may arise in the
future.
 
(c)          Each Grantor hereby agrees and acknowledges that the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement, and all dealings among any of the Grantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Agreement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit to, and/or to enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with, as applicable, to the Borrower or any other
Credit Party (as the case may be), each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:
 
SECTION 3.1      Organization; Power; Qualification.  Such Grantor (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the power and authority
to own, lease and operate its Properties and to carry on its business as now
being and hereafter proposed to be conducted and (c) is duly qualified,
authorized to do business and in good standing in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization, except in jurisdictions where the failure to be
so qualified, authorized or in good standing could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.2      Authorization of Agreement; Compliance with Laws; Non
Contravention.  Such Grantor has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement.  This Agreement has been duly executed and
delivered by the duly authorized officers of such Grantor and this Agreement
constitutes the legal, valid and binding obligation of such Grantor, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect that affect the enforcement of
creditors’ rights in general and the availability of equitable remedies and
requirements of reasonableness, good faith and fair dealing.  The execution,
delivery and performance by the Grantors of this Agreement and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval (other than a
Governmental Approval that has been previously obtained and remains in full
force and effect) or violate any Applicable Law, (b) conflict with, result in a
breach of, or constitute a default under, the articles of incorporation, bylaws
or other organizational documents of any Grantor, (c) conflict with, result in a
breach of, or constitute a default under, any indenture, agreement or other
instrument (including, without limitation, any Material Contract) to which such
Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, or
(d) result in or require the creation or imposition of any Lien, upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens.
 
10

--------------------------------------------------------------------------------

SECTION 3.3      Governmental Approvals.  No consent or authorization of, filing
with, or other act, in respect of an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery or performance by, or enforcement against, any Grantor or any Issuer of
this Agreement, except (a) as may be required by Applicable Law affecting the
offering and sale of securities generally, (b) filings with the United States
Copyright Office and/or the United States Patent and Trademark Office, (c)
filings under the UCC and/or the Assignment of Claims Act, (d) as may be
required with respect to Vehicles registered under a certificate of title, (e)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect and (f) Mortgage filings with the applicable county recording
office or register of deeds.
 
SECTION 3.4      Perfected First Priority Liens.  The Security Interests granted
pursuant to this Agreement constitute valid and enforceable security interests
in all of the Collateral in favor of the Administrative Agent, for the benefit
of the Secured Parties, as collateral security for the Secured Obligations,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
 
SECTION 3.5      Title, No Other Liens; Conduct of Business.  Except for the
Security Interests, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims other than Permitted Liens.  No Grantor has
Authenticated any agreement authorizing any secured party thereunder to file a
financing statement, except to perfect Permitted Liens.  Except to the extent
permitted by Section 4.6, no Collateral is in the possession of, or subject to
Control by, any Person asserting any claim thereto or security interest therein,
except that (a) the Administrative Agent, or its designee, may have possession
or Control as contemplated hereby and (b) a depositary bank may, to the extent
constituting a Permitted Lien, have Control of a Deposit Account owned by a
Grantor at such depositary bank; provided that, in the case of a Deposit Account
that is not a Specified Deposit Account, such depositary bank agrees to
subordinate its Liens in such Deposit Account to the Security Interests.  Each
Grantor has at all times operated its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act and with all applicable
provisions of federal, state and local statutes and ordinances dealing with the
control, shipment, storage or disposal of hazardous materials or substances.
 
SECTION 3.6      State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
 
(a)          The exact legal name of such Grantor is set forth on Schedule 3.6
(as such schedule shall be updated from time to time pursuant to Section 4.3).
 
(b)          Such Grantor is a Registered Organization organized under the laws
of the jurisdiction identified on Schedule 3.6 under such Grantor’s name (as
such schedule shall be updated from time to time pursuant to Section 4.3) and
such Grantor is not a Transmitting Utility.  The taxpayer identification number
and, to the extent applicable, Registered Organization number of such Grantor is
set forth on Schedule 3.6 under such Grantor’s name (as such schedule shall be
updated from time to time pursuant to Section 4.3).
 
11

--------------------------------------------------------------------------------

(c)          All Collateral consisting of Inventory, Equipment and Fixtures
(whether now owned or hereafter acquired) is (or will be) located at the
locations specified on Schedule 3.6 (as such schedule shall be updated from time
to time pursuant to Sectoin 4.3), except as otherwise permitted hereunder.
 
(d)          The mailing address, principal place of business, chief executive
office and office where such Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
under such Grantor’s name (as such schedule shall be updated from time to time
pursuant to Section 4.3).  As of the Closing Date, no Grantor has any other
places of business except those separately set forth on Schedule 3.6 under such
Grantor’s name.  As of the Closing Date, except as disclosed on Schedule 3.6
under such Grantor’s name, no Grantor has acquired assets from any Person, other
than assets acquired in the ordinary course of such Grantor’s business from a
Person engaged in the business of selling goods of such kind, during the past
five years.
 
SECTION 3.7      Accounts; Receivables.  Each existing Account constitutes, and
each hereafter arising Account will, when such Account arises, constitute, the
legally valid and binding obligation of the Account Debtor, except where the
failure to do so could not reasonably be expected, individually or in the
aggregate, to materially adversely affect the value or collectability of the
Accounts included in the Collateral, taken as a whole.  No Account Debtor has
any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Accounts included in the Collateral, or
otherwise, except for defenses, setoffs, claims or counterclaims that could not
reasonably be expected, individually or in the aggregate, to materially
adversely affect the value or collectability of the Accounts included in the
Collateral, taken as a whole.  None of the Grantors’ accounts receivables are,
nor will any hereafter arising account receivable be, evidenced by a promissory
note or other Instrument (other than a check) that has not been pledged to the
Administrative Agent in accordance with the terms hereof.
 
SECTION 3.8      Chattel Paper.  As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business.
 
SECTION 3.9      Commercial Tort Claims.  As of the date hereof, all Commercial
Tort Claims owned by any Grantor are listed on Schedule 3.9.
 
SECTION 3.10  Deposit Accounts and Securities Accounts.  As of the date hereof,
all Deposit Accounts (including, without limitation, cash management accounts
that are Deposit Accounts and all Specified Deposit Accounts), Securities
Accounts (including, without limitation, cash management accounts that are
Securities Accounts and all Specified Investment Property) and lockboxes are
listed on Schedule 3.10.
 
SECTION 3.11  Intellectual Property.
 
(a)          As of the date hereof, all Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name are listed on
Schedule 3.11 (other than (i) jointly owned intellectual property set forth on
Schedule 2.1 and (ii) any unpublished Patent applications).  Any updates to
Schedule 3.11 shall exclude any Excluded Jointly Owned Intellectual Property.
 
(b)          Except as set forth in Schedule 3.11 on the date hereof (as such
schedule shall be updated from time to time pursuant to Section 4.9(c)), none of
the Intellectual Property owned by any Grantor is the subject of any licensing
or franchise agreement pursuant to which such Grantor is the licensor or
franchisor, except as could not reasonably be expected to have a material
adverse effect on the value of such Intellectual Property.
 
12

--------------------------------------------------------------------------------

SECTION 3.12   Inventory.  Except as could not reasonably be expected to have a
Material Adverse Effect, Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects.  To the knowledge of such
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory.  The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.
 
SECTION 3.13   Investment Property; Partnership/LLC Interests.
 
(a)          As of the date hereof, all Investment Property and all
Partnership/LLC Interests owned by any Grantor are listed on Schedule 3.13.
 
(b)          All Investment Property and all Partnership/LLC Interests issued by
any Issuer to any Grantor and included in the Collateral (i) have been duly and
validly issued and, if applicable, are fully paid and non-assessable, (ii) are
beneficially owned as of record by such Grantor and (iii) constitute all the
issued and outstanding shares of all classes of Equity Interests or
Partnership/LLC Interests of such Issuer issued to such Grantor.
 
(c)          None of the Partnership/LLC Interests (i) are dealt in or traded on
a Securities exchange or in Securities markets, (ii) by their terms expressly
provide that they are Securities governed by Article 8 of the UCC, (iii) are
Investment Company Securities or (iv) are held in a Securities Account.
 
(d)          No consent, approval or action by any other party, including,
without limitation, any other party to any Partnership/LLC Agreement included in
the Collateral, shall be necessary to permit the Secured Parties to be
substituted as a member, manager or partner thereunder and to receive the
benefits of all rights of a member, manager or partner thereunder (including,
without limitation, all voting rights and rights of an economic interest holder)
in the exercise of their rights and remedies hereunder except for consents,
approvals or actions that have been obtained, or taken, and are in full force
and effect.
 
SECTION 3.14   Instruments.  Except as set forth on Schedule 3.14, as of the
date hereof, no Grantor holds any Instrument or is named a payee of any
promissory note or other evidence of indebtedness.
 
SECTION 3.15   Government Contracts.  Except as set forth on Schedule 3.15, as
of the date hereof, no Grantor is party to any contract with a Governmental
Authority under which such Governmental Authority, as Account Debtor, owes a
monetary obligation to any Grantor under any Account in an amount in excess of
$250,000 at any time outstanding.
 
SECTION 3.16   Various Asset Types.  None of the Collateral constitutes, or is
the proceeds of, (a) an aircraft, airframe, aircraft engine or related property,
(b) an aircraft leasehold interest, (c) Consumer Goods, (d) As-Extracted
Collateral, (e) Farm Products, (f) a Manufactured Home, (g) standing timber or
timber to be cut, (h) Vessels, (i) railroad cars, locomotives, other rolling
stock, accessories used on such railroad cars, locomotives or other rolling
stock (such as superstructures and racks) or other assets of the type that would
be subject to the filing requirements of 49 U.S.C.  Section 11301 or (j) any
other interest in or to any of the foregoing.
 
13

--------------------------------------------------------------------------------

ARTICLE IV
COVENANTS
 
Until the Obligations (other than contingent indemnity obligations not yet due)
shall have been paid in full, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 7.2, each
Grantor covenants and agrees that:
 
SECTION 4.1    Maintenance of Perfected Security Interest; Further Information.
 
(a)          Such Grantor shall (i) maintain the Security Interest created by
this Agreement as a first priority perfected Security Interest (subject only to
Permitted Liens) and (ii) defend such Security Interest against the claims and
demands of all Persons whomsoever (other than the holders of Permitted Liens).
 
(b)          Such Grantor will furnish to the Administrative Agent upon the
reasonable request of the Administrative Agent, from time to time not to exceed
one time per year unless an Event of Default has occurred and is continuing
(other than as specifically required elsewhere herein), statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection therewith as the Administrative Agent or such
Lender may reasonably request, all in reasonable detail.
 
SECTION 4.2    Maintenance of Insurance.  Such Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 8.6 of the
Credit Agreement.
 
SECTION 4.3    Changes in Locations; Changes in Name or Structure.  No Grantor
will, except upon thirty (30) days’ prior written notice to the Administrative
Agent (which time period may be reduced by the Administrative Agent in its sole
discretion by written notice to such Grantor) and delivery to the Administrative
Agent of (a) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the Security Interests and (b) a written supplement to the
applicable Schedules of this Agreement:
 
(i)       permit any Deposit Account (other than Specified Deposit Accounts)
described on Schedule 3.10 to be closed or maintained with any other depositary
bank;
 
(ii)          permit any Investment Property (other than (A) Certificated
Securities delivered to the Administrative Agent pursuant to Section 4.5 and (B)
Specified Investment Property) to be held by a Securities Intermediary other
than the Securities Intermediary that held such Investment Property as of the
date hereof as set forth on Schedule 3.13;
 
(iii)        change its jurisdiction of organization or the location of its
chief executive office or principal place of business (or the location where any
Grantor maintains its books and records relating to Accounts, Documents, General
Intangibles, Instruments and Investment Property in which it has any interest)
from that identified on Schedule 3.6; or
 
(iv)        change its name, identity or corporate or organizational structure
to such an extent that any financing statement filed by the Administrative Agent
in connection with this Agreement would become misleading under the UCC.
 
14

--------------------------------------------------------------------------------

SECTION 4.4    Required Notifications.  Such Grantor shall promptly (a) notify
the Administrative Agent, in writing, of: (i) any Lien (other than the Security
Interests or Permitted Liens) on any of the Collateral that would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder, (ii) the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the Security Interests, (iii) any Collateral which, to the
knowledge of such Grantor, constitutes “margin stock” as defined in Regulation U
of the Board of Governors of the Federal Reserve System, excluding such
Collateral existing on the date hereof and replacements or substitutions
thereof, and (iv) the acquisition or ownership by such Grantor of any (A)
Commercial Tort Claim held by a Grantor in excess of $1,000,000 individually, or
$2,000,000 in the aggregate, (B) Deposit Account (other than Specified Deposit
Accounts), or (C) Investment Property (other than Specified Investment Property)
after the date hereof and (b) solely in the case of an event described in clause
(iv) of subsection (a) of this Section, deliver to the Administrative Agent a
written supplement to the applicable Schedules of this Agreement.
 
SECTION 4.5    Delivery Covenants.  Such Grantor will deliver and pledge to the
Administrative Agent, for the benefit of the Secured Parties, all (a)
Certificated Securities (other than those Certificated Securities evidencing
Specified Investment Property), (b) Partnership/LLC Interests evidenced by a
certificate, (c) negotiable Documents having a face amount in excess of $250,000
individually, (d) Instruments having a face amount in excess of
$250,000 individually, (e) Tangible Chattel Paper having a face amount in excess
of $250,000 individually owned or held by such Grantor, in each case, together
with an Effective Endorsement and Assignment and (f) Supporting Obligations, as
applicable, unless, in each case, such delivery and pledge has been waived in
writing by the Administrative Agent.
 
SECTION 4.6    Control Covenants; Covenants as to Third Parties.
 
(a)          Such Grantor shall instruct (and otherwise use its commercially
reasonable efforts) to cause (i) each depositary bank (other than the
Administrative Agent) holding a Deposit Account (other than Specified Deposit
Accounts) owned by such Grantor and (ii) each Securities Intermediary holding
any Investment Property (other than Specified Investment Property) owned by such
Grantor, to execute and deliver a control agreement, sufficient to provide the
Administrative Agent with Control of such Deposit Account or Investment Property
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent (any such depositary bank executing and delivering any such
control agreement, a “Controlled Depositary”, and any such Securities
Intermediary executing and delivering any such control agreement, a “Controlled
Intermediary”).  In the event any such depositary bank or Securities
Intermediary refuses to execute and deliver such control agreement, the
Administrative Agent, in its sole discretion, may require the applicable Deposit
Account and Investment Property to be transferred to the Administrative Agent or
a Controlled Depositary or Controlled Intermediary, as applicable.  Subject to
Section 8.18 of the Credit Agreement, after the date hereof, all Deposit
Accounts (other than Specified Deposit Accounts) and all Investment Property
(other than Specified Investment Property) will be maintained with the
Administrative Agent or with a Controlled Depositary or a Controlled
Intermediary, as applicable.
 
(b)          Upon the request of the Administrative Agent, such Grantor will
take such actions and deliver all such agreements as are reasonably requested by
the Administrative Agent to provide the Administrative Agent with Control of all
Letter-of-Credit Rights and Electronic Chattel Paper owned or held by such
Grantor and included in the Collateral, including, without limitation, with
respect to any such Electronic Chattel Paper, by having the Administrative Agent
identified as the assignee of the Record(s) pertaining to the single
authoritative copy thereof.
 
15

--------------------------------------------------------------------------------

(c)          If any Collateral (other than Collateral specifically subject to
the provisions of Section 4.6(a) and Section 4.6(b)) with an aggregate value in
excess of $250,000 (such Collateral exceeding such amount, the “Excess
Collateral”) is at any time in the possession or control of any single
consignee, warehouseman, bailee (other than a carrier transporting Inventory to
a purchaser in the ordinary course of business), processor, landlord or any
other third party, such Grantor shall notify in writing such Person of the
Security Interests created hereby, shall use its commercially reasonable efforts
to obtain such Person’s acknowledgment in writing to hold all such Collateral
for the benefit of the Administrative Agent subject to the Administrative
Agent’s instructions, and shall cause such Person to issue and deliver to the
Administrative Agent warehouse receipts, bills of lading, landlord waivers or
any similar documents relating to such Collateral, together with an Effective
Endorsement and Assignment; provided that if such Grantor is not able to obtain
such agreement and cause the delivery of such items, the Administrative Agent,
in its sole discretion, may require such Excess Collateral to be moved to
another location specified thereby.
 
(d)          Such Grantor shall perfect and protect such Grantor’s ownership
interests in all Inventory stored with a consignee against creditors of the
consignee by filing and maintaining financing statements against the consignee
reflecting the consignment arrangement filed in all appropriate filing offices,
providing any written notices required by the UCC to notify any prior creditors
of the consignee of the consignment arrangement, and taking such other actions
as may be appropriate to perfect and protect such Grantor’s interests in such
inventory as a first priority purchase money security interest under Section
2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC or otherwise. 
All such financing statements filed pursuant to this Section 4.6(d) shall be
assigned to the Administrative Agent, for the benefit of the Secured Parties.
 
SECTION 4.7    Filing Covenants.  Pursuant to Section 9-509 of the UCC and any
other Applicable Law, such Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Administrative Agent determines appropriate to perfect the Security
Interests of the Administrative Agent under this Agreement.  Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of Collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as “all assets” or “all personal
property.”  Further, a photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.  Such
Grantor hereby authorizes, ratifies and confirms all financing statements and
other filing or recording documents or instruments filed by the Administrative
Agent prior to the date of this Agreement.
 
SECTION 4.8    Accounts.
 
(a)          Other than in the ordinary course of business consistent with its
past practice, no Grantor will (i) amend, supplement, modify, extend,
compromise, settle, credit or discount any Account or (ii) release, wholly or
partially, any Account Debtor, except where such extension, compromise,
settlement, release, credit, discount, amendment, supplement or modification
could not reasonably be expected, either individually or in the aggregate, to
have a material adverse effect on the value of the Accounts, taken as a whole.
 
(b)          Such Grantor will deliver to the Administrative Agent a copy of any
material demand, notice or document received by it that reasonably questions or
calls into doubt the validity or enforceability or the value of any material
Account.
 
(c)          At any time and from time to time not to exceed one time per year
unless an Event of Default has occurred and is continuing, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.
 
16

--------------------------------------------------------------------------------

SECTION 4.9    Intellectual Property.
 
(a)          Except as could not reasonably be expected to have a material
adverse effect on the value of the Intellectual Property, taken as a whole, such
Grantor (either itself or through licensees) (i) will use each registered
Trademark (owned by such Grantor) and Trademark for which an application (owned
by such Grantor) is pending, to the extent reasonably necessary to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii)
will not (and will not permit any licensee or sub-licensee thereof to) do any
act or knowingly omit to do any act whereby such Trademark could reasonably be
expected to become invalidated or impaired in any way, (iii) will not do any
act, or knowingly omit to do any act, whereby any issued Patent owned by such
Grantor would reasonably be expected to become forfeited, abandoned or dedicated
to the public, and (iv) will not (either itself or through licensees) do any act
whereby any material portion of such Copyrights may fall into the public domain.
 
(b)          Within thirty (30) calendar days (which time period may be extended
by the Administrative Agent in its sole discretion by written notice to such
Grantor) after the last day of each fiscal quarter, such Grantor will notify the
Administrative Agent promptly if it knows, or has reason to know, that any
registration relating to any Intellectual Property owned by such Grantor may
become affirmatively forfeited or abandoned, or of any adverse determination
from a Governmental Authority regarding such Grantor’s ownership of, or the
validity of, any Intellectual Property owned by such Grantor or such Grantor’s
right to register the same or to own and maintain the same.
 
(c)          Within thirty (30) calendar days (which time period may be extended
by the Administrative Agent in its sole discretion by written notice to such
Grantor) after the last day of the fiscal quarter, Grantors shall provide the
Administrative Agent with a written supplement to Schedule 3.11 of this
Agreement.  Upon request of the Administrative Agent, such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Administrative Agent may reasonably request to evidence the
security interest of the Secured Parties in any Copyright, Patent or Trademark
and the goodwill and General Intangibles of such Grantor relating thereto or
represented thereby.
 
(d)          Such Grantor will take all commercially reasonable and necessary
steps as such Grantor shall reasonably deem necessary under the circumstances at
such Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, in each case, to (i) maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of Intellectual Property owned by such Grantor, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability and (ii) defend any challenge to the validity or
enforceability thereof, including, without limitation, pursuant to a rejection
by the United States Patent and Trademark Office, in any court action, or in any
post grant proceeding such as a post grant review, inter partes review, or
covered business method review.
 
(e)          In the event that any Intellectual Property owned by a Grantor is
infringed, misappropriated or otherwise violated by a third party, the
applicable Grantor shall (i) at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) promptly notify the
Administrative Agent after such Grantor has brought an action against such third
party in connection with such infringement, misappropriation or violation.
 
17

--------------------------------------------------------------------------------

SECTION 4.10   Investment Property; Partnership/LLC Interests
 
(a)          Without the prior written consent of the Administrative Agent, no
Grantor will (i) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Partnership/LLC Interests,
except for those additional Investment Property or Partnership/LLC Interests
that will be subject to the Security Interest granted herein in favor of the
Secured Parties, or (ii) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any Investment Property or Partnership/LLC Interests or Proceeds
thereof.  The Grantors will defend the right, title and interest of the
Administrative Agent in and to any Investment Property and Partnership/LLC
Interests against the claims and demands of all Persons whomsoever.
 
(b)          If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof.
 
SECTION 4.11   Equipment.  Except in the case of Asset Dispositions permitted
under Section 9.5 of the Credit Agreement, such Grantor will maintain each item
of Equipment (other than immaterial Equipment) in good working order and
condition (reasonable wear and tear and obsolescence excepted).
 
SECTION 4.12   Vehicles.  Upon the request of the Administrative Agent upon the
occurrence and during the continuance of an Event of Default, all applications
for certificates of title or ownership indicating the Administrative Agent’s
first priority Lien on each Vehicle or other assets (subject to any Permitted
Liens) covered by such certificate, and any other necessary documentation, shall
be filed in each office in each jurisdiction which the Administrative Agent
shall deem reasonably advisable to perfect its Liens on the Vehicles or assets
subject to a certificate of title.
 
SECTION 4.13   Government Contracts.  Such Grantor shall promptly notify the
Administrative Agent, in writing, if it enters into any contract with a
Governmental Authority under which such Governmental Authority, as Account
Debtor, owes a monetary obligation to any Grantor under any Account in an amount
in excess of $250,000.
 
SECTION 4.14   Further Assurances.  Upon the request of the Administrative Agent
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Administrative Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation, (a)
the assignment of any Material Contract, (b) with respect to Government
Contracts, for governmental Account Debtors owing a monetary obligation to any
Grantor under any Account in an amount in excess of $250,000, assignment
agreements and notices of assignment, in form and substance satisfactory to the
Administrative Agent, duly executed by any Grantors party to such Government
Contract in compliance with the Assignment of Claims Act (or analogous state
Applicable Law) and acknowledged in writing by the appropriate Governmental
Authority, and (c) all applications, certificates, instruments, registration
statements, and all other documents and papers the Administrative Agent may
reasonably request and as may be required by Applicable Law in connection with
the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.
 
18

--------------------------------------------------------------------------------

ARTICLE V
REMEDIAL PROVISIONS
 
SECTION 5.1    General Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other Applicable Law.  Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Applicable Law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  The Administrative
Agent may disclaim all warranties in connection with any sale or other
disposition of the Collateral, including, without limitation, all warranties of
title, possession, quiet enjoyment and the like.  The Administrative Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by Applicable Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released.  Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere.  To the extent permitted by Applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise
by them of any rights hereunder except to the extent any such claims, damages,
or demands result solely from the gross negligence or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted.  If any notice of a proposed sale or other disposition of
Collateral shall be required by Applicable Law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.
 
SECTION 5.2    Specific Remedies.
 
(a)          The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Accounts; provided that, the Administrative Agent may curtail or
terminate such authority at any time after the occurrence and during the
continuance of an Event of Default.
 
(b)         Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           the Administrative Agent may communicate with Account Debtors of
any Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the Material Contracts subject to a Security Interest that such
Accounts and the Material Contracts have been assigned to the Administrative
Agent, for the benefit of the Secured Parties;
 
19

--------------------------------------------------------------------------------

(ii)          upon the request of the Administrative Agent, each Grantor shall
forward to the Administrative Agent, on the last Business Day of each week,
deposit slips related to all cash, money, checks or any other similar items of
payment received by the Grantor during such week, and, if requested by the
Administrative Agent, copies of such checks or any other similar items of
payment, together with a statement showing the application of all payments on
the Collateral during such week and a collection report with regard thereto, in
form and substance satisfactory to the Administrative Agent;
 
(iii)         whenever any Grantor shall receive any cash, money, checks or any
other similar items of payment relating to any Collateral (including any
Proceeds of any Collateral), subject to the terms of any Permitted Liens, such
Grantor agrees that it will, within one (1) Business Day of such receipt,
deposit all such items of payment into a cash collateral account at the
Administrative Agent (the “Collateral Account”) or in a Deposit Account (other
than a Specified Deposit Account) at a Controlled Depositary, and until such
Grantor shall deposit such cash, money, checks or any other similar items of
payment in the Collateral Account or in a Deposit Account (other than a
Specified Deposit Account) at a Controlled Depositary, such Grantor shall hold
such cash, money, checks or any other similar items of payment in trust for the
Administrative Agent and the other Secured Parties and as property of the
Secured Parties, separate from the other funds of such Grantor, and the
Administrative Agent shall have the right to transfer or direct the transfer of
the balance of each Deposit Account (other than a Specified Deposit Account) to
the Collateral Account.  All such Collateral and Proceeds of Collateral received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in the Collateral Account as collateral security for all the Secured Obligations
and shall not constitute payment thereof until applied as provided in Section
5.4;
 
(iv)         the Administrative Agent shall have the right to receive any and
all cash dividends, payments or distributions made in respect of any Investment
Property, or Partnership/LLC Interests or other Proceeds paid in respect of any
Investment Property, or Partnership/LLC Interests, and any or all of any
Investment Property, or Partnership/LLC Interests may, at the option of the
Administrative Agent and the other Secured Parties, be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property, or any such Partnership/LLC Interests at
any meeting of shareholders, partners or members of the relevant Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property, or Partnership/LLC Interests as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of such Investment Property, or Partnership/LLC Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or limited liability company structure of any Issuer
or upon the exercise by any Grantor or the Administrative Agent of any right,
privilege or option pertaining to such Investment Property, or Partnership/LLC
Interests, and in connection therewith, the right to deposit and deliver any and
all of such Investment Property, or Partnership/LLC Interests with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and the Administrative Agent and the other Secured
Parties shall not be responsible for any failure to do so or delay in so doing. 
In furtherance thereof, each Grantor hereby authorizes and instructs each Issuer
with respect to any Collateral consisting of Investment Property and
Partnership/LLC Interests to (i) comply with any instruction received by it from
the Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted
hereby, pay any dividends, distributions or other payments with respect to any
Investment Property, or Partnership/LLC Interests directly to the Administrative
Agent; and
 
20

--------------------------------------------------------------------------------

(v)          the Administrative Agent shall be entitled to (but shall not be
required to):  (A) proceed to perform any and all obligations of the applicable
Grantor under any Material Contract and exercise all rights of such Grantor
thereunder as fully as such Grantor itself could, (B) do all other acts which
the Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract.
 
(c) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and other
corporate, company and partnership rights with respect to any Investment
Property and Partnership/LLC Interests.
 
SECTION 5.3    Registration Rights.
 
(a)          If, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall reasonably determine that in order to
exercise its right to sell any or all of the Collateral it is necessary or
advisable to have such Collateral registered under the provisions of the
Securities Act (any such Collateral, the “Restricted Securities Collateral”),
the relevant Grantor will cause each applicable Issuer (and the officers and
directors thereof) that is a Grantor or a Subsidiary of a Grantor to (i) execute
and deliver all such instruments and documents, and do or cause to be done all
such other acts as may be, in the opinion of the Administrative Agent, necessary
or advisable to register such Restricted Securities Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto.  Each Grantor agrees to cause each applicable Issuer (and
the officers and directors thereof) to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.
 
21

--------------------------------------------------------------------------------

(b)          Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Restricted Securities Collateral for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
 
(c)          Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws.  Each Grantor
further agrees that a breach of any of the covenants contained in this Section
5.3 will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 5.3 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
 
SECTION 5.4    Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, the Administrative Agent may apply all or any part
of the Collateral or any Proceeds of the Collateral in payment in whole or in
part of the Secured Obligations (after deducting all reasonable and documented
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements) in accordance with Section 10.4 of the Credit Agreement.  Only
after (i) the payment by the Administrative Agent of any other amount required
by any provision of Applicable Law, including, without limitation, Section 9-610
and Section 9-615 of the UCC and (ii) the payment in full of the Secured
Obligations and the termination of the Commitments, shall the Administrative
Agent account for the surplus, if any, to any Grantor, or to whomever may be
lawfully entitled to receive the same (if such Person is not a Grantor).
 
SECTION 5.5    Waiver, Deficiency.  Each Grantor hereby waives, to the extent
permitted by Applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any Applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.
 
ARTICLE VI
THE ADMINISTRATIVE AGENT
 
SECTION 6.1    Appointment of Administrative Agent as Attorney-In-Fact.
 
(a)          Each Grantor hereby irrevocably constitutes and appoints each of
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives each of the Administrative Agent and any
officer or agent thereof the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following upon the
occurrence and during the continuation of an Event of Default:
 
22

--------------------------------------------------------------------------------

(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
whenever payable;
 
(ii)          in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
 
(iv)         execute, in connection with any sale provided for in this
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) license or assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent was the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the other Secured Parties’
Security Interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
 
23

--------------------------------------------------------------------------------

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement in accordance with the provisions
of Section 6.1(a).
 
(c)          The expenses of the Administrative Agent incurred in connection
with actions taken pursuant to the terms of this Agreement, together with
interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
which are Revolving Credit Loans under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.
 
(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof in accordance with Section 6.1(a).  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.
 
SECTION 6.2    Duty of Administrative Agent.  The sole duty of Administrative
Agent with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  None of the Administrative Agent, any
other Secured Party or any of their respective Related Parties shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. 
The powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the interests of the Administrative Agent and
the other Secured Parties in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party or any of their respective
Related Parties to exercise any such powers.  The Administrative Agent and the
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and, notwithstanding
anything in this Agreement to the contrary (but subject to Section 2.3), neither
they nor any of their respective Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.
 
SECTION 6.3    Authority of Administrative Agent.  Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting from or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement to make any
inquiry respecting such authority.
 
24

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS
 
SECTION 7.1    Notices.  All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 12.1 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to the Grantors, at the address of the Borrower set forth in Section
12.1of the Credit Agreement.
 
SECTION 7.2    Amendments, Waivers and Consents.  None of the terms or
provisions of this Agreement may be amended, supplemented or otherwise modified,
nor may they be waived, nor may any consent be given, except in accordance with
Section 12.2 of the Credit Agreement.
 
SECTION 7.3    Expenses, Indemnification, Waiver of Consequential Damages, etc.
 
(a)          The Grantors, jointly and severally, shall pay all out-of-pocket
expenses incurred by the Administrative Agent and each other Secured Party to
the extent the Borrower would be required to do so pursuant to Section 12.3 of
the Credit Agreement.
 
(b)          The Grantors, jointly and severally, shall pay and shall indemnify
each Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 5.11 of
the Credit Agreement.
 
(c)          The Grantors, jointly and severally, shall indemnify each
Indemnitee to the extent the Borrower would be required to do so pursuant to
Section 12.3 of the Credit Agreement.
 
(d)          Notwithstanding anything to the contrary contained in this
Agreement, to the fullest extent permitted by Applicable Law, each Grantor shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter-of-Credit or the use of the proceeds thereof.
 
(e)          No Indemnitee referred to in this Section 7.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
(f)           All amounts due under this Section 7.3 shall be payable promptly
after demand therefor.
 
(g)          Each party’s obligations under this Section 7.3 shall survive the
termination of the Loan Documents and payment of the obligations thereunder.
 
SECTION 7.4   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, after obtaining the prior
written consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Grantor to the
same extent a Lender could do so under Section 12.4 of the Credit Agreement. 
The rights of each Secured Party and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Secured Party or its respective Affiliates may have.
 
25

--------------------------------------------------------------------------------

SECTION 7.5      Governing Law; Jurisdiction; Venue; Service of Process.
 
(a)          Governing Law.  This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the laws of the
State of New York.
 
(b)          Submission to Jurisdiction.  Each Grantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether
relating to this Agreement or the transactions relating hereto in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York state court or, to the fullest extent permitted
by Applicable Law, in such federal court.  Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.  Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Secured Party may otherwise have to bring any action, litigation or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or its properties in the courts of any jurisdiction.
 
(c)          Waiver of Venue.  Each Grantor irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action, litigation or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1 of the
Credit Agreement.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
 
(e)          Appointment of the Borrower as Agent for the Grantors.  Each
Grantor hereby irrevocably appoints and authorizes the Borrower to act as its
agent for service of process and notices required to be delivered under this
Agreement or under the other Loan Documents, it being understood and agreed that
receipt by the Borrower of any summons, notice or other similar item shall be
deemed effective receipt by each Grantor and its Subsidiaries.
 
SECTION 7.6   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.6.
 
26

--------------------------------------------------------------------------------

SECTION 7.7      Injunctive Relief.  Each Grantor recognizes that, in the event
such Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties.  Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
 
SECTION 7.8     No Waiver By Course of Conduct; Cumulative Remedies.  The
enumeration of the rights and remedies of the Administrative Agent and the other
Secured Parties set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent or any other Secured Party of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.2), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Default or Event of Default.  A waiver by the Administrative Agent
or any other Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Party would otherwise have on any future occasion. 
No course of dealing between any Grantor, the Administrative Agent or any
Secured Party or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any other Loan
Document or to constitute a waiver of any Default or Event of Default.
 
SECTION 7.9      Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except that no Grantor may assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the other
Lenders (except as otherwise provided by the Credit Agreement).
 
SECTION 7.10   Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
 
SECTION 7.11   Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 7.12   Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto in separate counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Agreement or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
 
27

--------------------------------------------------------------------------------

SECTION 7.13   Integration.  This Agreement and the other Loan Documents, and
any separate letter agreements with respect to fees, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, written or oral,
relating to the subject matter hereof.  In the event of any conflict between the
provisions of this Agreement and those of the Credit Agreement, the provisions
of the Credit Agreement shall control, and in the event of any conflict between
the provisions of this Agreement and any other Security Documents, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
other Secured Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.
 
SECTION 7.14   Advice of Counsel; No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
SECTION 7.15   Acknowledgements.
 
(a)          Each Grantor hereby acknowledges that:
 
(i)           it has received a copy of the Credit Agreement and has reviewed
and understands same;
 
(ii)          neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(iii)         no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.
 
(b)          Each Issuer party to this Agreement acknowledges receipt of a copy
of this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it.  Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.
 
SECTION 7.16   Releases.
 
(a)          Subject to Section 11.9 of the Credit Agreement, at such time as
the Secured Obligations (other than (1) contingent indemnification obligations
and (2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) shall have been paid in
full in cash and the Commitments have been terminated, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.
 
28

--------------------------------------------------------------------------------

(b)          Subject to Section 11.9 of the Credit Agreement, if any of the
Collateral shall be sold or otherwise disposed of by any Grantor in a
transaction permitted by the Loan Documents, then the Administrative Agent, at
the request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable to
evidence the release of the Liens created hereby on such Collateral.  In the
event that all the Equity Interests of any Grantor that is a Subsidiary of the
Borrower shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, then, at the request of the Borrower and at
the expense of the Grantors, such Grantor shall be released from its obligations
hereunder; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and a
description of the sale or other disposition in reasonable detail, together with
a certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.
 
SECTION 7.17   Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 8.14(a) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.
 
SECTION 7.18   All Powers Coupled With Interest.  All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) remain unpaid or unsatisfied, any of the Commitments remain in effect
or the Credit Facility has not been terminated.
 
SECTION 7.19   Secured Parties.  Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates and Related Parties shall be entitled to all of the rights,
benefits and immunities conferred under Article XI of the Credit Agreement.
 
[Signature Pages to Follow]
 
29

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.
 

 
STAMPS.COM INC., a Delaware corporation, as Grantor
           
By:
            Name:            
Title:
        

 

 
AUCTANE, LLC, a Texas limited liability company, as Grantor and Issuer
           
By:
            Name:            
Title:
        

 

 
INTERAPPTIVE, INC., a Missouri corporation, as Grantor and Issuer
           
By:
            Name:            
Title:
        

 

 
PSI SYSTEMS, INC., a California corporation, as Grantor and Issuer
           
By:
            Name:            
Title:
        

 
Stamps.com Inc.
Collateral Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
as Administrative Agent
           
By:
           
Name:
             
Title:
          

 
Stamps.com Inc.
Collateral Agreement
Signature Page
 

--------------------------------------------------------------------------------

SCHEDULE 2.1
to
Collateral Agreement
 
[Grantors to complete]
 
Closing Date Jointly Owned Intellectual Property
 

--------------------------------------------------------------------------------

SCHEDULE 3.6
to
Collateral Agreement
 
[Grantors to complete]
 
Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations
 

--------------------------------------------------------------------------------

SCHEDULE 3.9
to
Collateral Agreement
 
Commercial Tort Claims
 
[Grantors to complete]
 

--------------------------------------------------------------------------------

SCHEDULE 3.10
to
Collateral Agreement
 
Deposit Accounts and Securities Accounts
 
[Grantors to complete]

Deposit Accounts:


Grantor
Financial
Institution
Account Number
Address of
Financial
Institution
Account Purpose
                   



Securities Accounts:


Grantor
Securities
Intermediary
Account Number
Address of
Securities
Intermediary
Account Purpose
                   

 

--------------------------------------------------------------------------------

SCHEDULE 3.11
to
Collateral Agreement
 
Intellectual Property
 
[Grantors to complete]
 
1.             The listing of Trademarks (as defined in the Collateral
Agreement) should include: (a) the Trademark; (b) Registration Number or Serial
Number; (c) the Owner; (d) the Filing Date; (e) the Registration Date (if
applicable); (f) the Date Affidavit of Use and/or Renewal is Due; and (g)
Whether the Affidavit of Use and/or Renewal has been filed.
 
2.             The listing of Trademark Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Trademark Licensed/Assigned; and (d) Description of product to
which license/assignment applies.
 
3.             The listing of Patents (as defined in the Collateral Agreement)
should include: (a) Country; (b) Patent Number; (c) Issue Date; (d) Inventor(s);
(e) Title of Invention; (f) Dates on which Maintenance Fees were paid; and (g)
Identity of Party Paying Maintenance Fees.
 
4.             The listing of Patent (as defined in the Collateral Agreement)
applications should include:  (a) Application Number; (b) Filing Date; (c)
Inventors; and (d) Title of Invention.
 
5.             The listing of Patent Licenses (as defined in the Collateral
Agreement) should include:  (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Patent Licensed/Assigned; and (d) Description of product to
which license/assignment applies
 
6.             The listing of Copyrights (as defined in the Collateral
Agreement) should include: (a) Registration Number; (b) Registration Date; (c)
Title as listed in Registration; (d) Publication Date; (e) Creation Date; (f)
Author; and(g) Subject Matter Covered.
 
7.             The listing of Copyright Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) Work Licensed or Assigned.
 

--------------------------------------------------------------------------------

SCHEDULE 3.13
to
Collateral Agreement
 
Investment Property and Partnership/LLC Interests
 
[Grantors to complete]

 
Certificated Securities:
[Grantor]:


Name of Issuer
Class and Series
Par Value
Certificate Number
Percentage of
Ownership Interests
of such
Class and Series
                   

 
Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:
[Grantor]:


Financial Institution
Account Number
Address of Financial
 Institution
Account Purpose
                               



Name of Issuer
Class and Series
Par Value
Percentage of Ownership
Interests of such
Class and Series
                       



Partnership/LLC Interests:
[Grantor]:


Name of Issuer
(including identification
of
type of entity)
Type of Ownership
Interest
Certificate Number
(if any)
Percentage of
Ownership Interests of
such Type
                       

 

--------------------------------------------------------------------------------

SCHEDULE 3.14
to
Collateral Agreement
 
Instruments
 
[Grantors to complete]
 

--------------------------------------------------------------------------------

SCHEDULE 3.15
to
Collateral Agreement
 
Government Contracts
 
[Grantors to complete]
 
 

--------------------------------------------------------------------------------